DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/287628, filed on 02/27/2019. Claims 1-20 are still pending in the application.

Claim Objections
Claim 18 is objected to because of the following informalities:  “powered of” should be --powered off--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the first brake element comprises a stationary brake element" in lines 1-2.  Figure 5 to Figure 6 appear to show the first brake element (i.e. Fig. 5, ref. 406) moving from left to right along with the safety block (i.e. Fig. 5, ref. 402). Thus it is unclear from the claims how the first brake element is stationary. Is the first brake element stationary only relative to the safety block? Or is it stationary relative to the structural member? From the specification paragraph 0049, it will be assumed that this limitation is meant to state the first brake element is stationary only relative to the safety block. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-10, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent Application Publication No. 2011/0088983 to Sirigu et al (henceforth referred to as Sirigu).

a traveling component (i.e. Fig. 1, ref. 22) movable along a guide rail (i.e. Fig. 2, ref. 24) within an elevator hoistway (i.e. seen in Fig. 1), the traveling component including a structural member (i.e. Fig. 1, side wall of ref. 22 at ref. 30); 
a safety block (i.e. Fig. 2, ref. 42) mounted to the structural member, the safety block translatable in a first direction and a second direction (i.e. up and down direction, respectively), the safety block including a first brake element (i.e. Fig. 2, ref. 46) and a second brake element (i.e. Fig. 2, ref. 70);
a biasing member (i.e. Fig. 2, ref.  54) configured to position the safety block in a first position (i.e. Fig. 2) corresponding to a first state in which neither the first brake element nor the second brake element is in contact with the guide rail; 
an actuator (i.e. Fig. 2, ref. 64) configured to translate the safety block in the first direction (i.e. Fig. 3, safety block ref. 42 is translated upwards).
Wherein the traveling component is one of an elevator car (i.e. Fig. 1, ref. 22) or a counterweight. 
Wherein the biasing member comprises a spring (i.e. Fig. 2, ref 54). 
Wherein the biasing member comprises a first spring (i.e. Fig. 2, ref. 54 on the left) attached at a first side (i.e. Fig. 2, left side) of the safety block and a second spring (i.e. Fig. 2, ref. 54 on the right) attached at a second side (i.e. Fig. 2, right side) of the safety block. 
Wherein the biasing member comprises a first magnet (i.e. implied in Fig. 2, ref. 62, 64 on the left) at a first side (i.e. Fig. 2, left side) of the safety block and a second magnet (i.e. 
Wherein the first brake element comprises a stationary brake element (i.e. Fig. 2-Fig. 3, ref. 46 is stationary relative to the safety block, ref. 42). 
Wherein the second brake element comprises a moving brake element (i.e. Fig. 2, ref. 70).
Wherein the safety block is mounted to the structural member by a mounting plate (i.e. Fig. 2, ref. 40). 
Wherein the structural member includes an opening (i.e. Fig. 1, the hoistway is an opening), the mounting plate configured to travel within the opening).
Wherein the actuator is powered on (i.e. paragraph 0023, lines 4-5) when the first brake element and the second brake element are not in contact with the guide rail. 
Wherein the actuator is powered off (i.e. paragraph 0024, lines 6-8) to bring the first brake element and the second brake element into contact with the guide rail. 
Wherein the first brake element is fixed (i.e. Fig. 2-Fig. 3, ref. 46 is fixed relative to the safety block, ref. 42) and the second brake element moves (i.e. Fig. 2-Fig. 3, ref. 70 moves relative to the safety block, ref. 42). 
Wherein the first brake element and the second brake element move (i.e. Fig. 2-Fig. 3, ref. 70 and ref. 46 move relative to the structural member).

Claim(s) 1-4, 6-9, 12-14, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0 432 634 to Korhonen (henceforth referred to as Korhonen).

a traveling component (i.e. Abstract: elevator car) movable along a guide rail (i.e. Fig. 1, ref. 7) within an elevator hoistway, the traveling component including a structural member (i.e. Fig. 1, ref. 1); 
a safety block (i.e. Fig. 1, ref. 4) mounted to the structural member, the safety block translatable in a first direction and a second direction (i.e. left and right direction, respectively), the safety block including a first brake element (i.e. Fig. 1, ref. 3) and a second brake element (i.e. Fig. 1, ref. 6);
a biasing member (i.e. Fig. 1, ref. 2) configured to position the safety block in a first position (i.e. Fig. 2) corresponding to a first state (i.e. Fig. 1) in which neither the first brake element nor the second brake element is in contact with the guide rail; 
an actuator (i.e. claim 4) configured to translate the safety block in the first direction (i.e. Fig. 3, safety block ref. 42 is translated upwards).
Wherein the traveling component is one of an elevator car (i.e. Abstract: elevator car) or a counterweight. 
Wherein the biasing member comprises a spring (i.e. Fig. 1, ref. 2). 
Wherein the biasing member comprises a first spring (i.e. Fig. 1, ref. 2 on the left) attached at a first side (i.e. Fig. 1, left side) of the safety block and a second spring (i.e. Fig. 1, ref. 2 on the right) attached at a second side (i.e. Fig. 1, right side) of the safety block.
Wherein the actuator comprises an electromagnet (i.e. claim 4) and a permanent magnet (i.e. implied in claim 4).

Wherein the first brake element comprises a stationary brake element (i.e. Fig. 1, brake liner is stationary to break element, ref. 3). 
Wherein the second brake element comprises a moving brake element (i.e. Fig. 1, ref. 6). 
Wherein the first direction (i.e. left direction) is perpendicular to a longitudinal axis (i.e. up and down) of the guide rail. 
 Wherein the second direction (i.e. right direction) is perpendicular to the longitudinal axis of the guide rail. 
Wherein the first direction is opposite the second direction (i.e. left and right direction are opposite).
Wherein the first brake element is fixed (i.e. Fig. 1, brake liner is stationary to break element, ref. 3) and the second brake element moves (i.e. Fig. 1, ref. 6).
Wherein the brake element and the second brake element move (i.e. column 2, line 45-column 3, line 4). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 6-7 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2011/0088983 to Sirigu et al in view of US Patent Application Publication No. 2007/0181378 to Kigawa et al (henceforth referred to as Kigawa). 
Regarding claims 6-7, Sirigu does not specifically teach the actuator has comprises an electromagnet and a permanent magnet. However, these structures are common mechanical components of an electromagnetic actuator. For example, Kigawa teaches a similar electromagnetic actuator (i.e. Fig. 5, ref. 43) that drives a rod (i.e. Fig. 6, ref. 48) wherein the electromagnetic actuator comprises an electromagnet (i.e. Fig. 6, ref. 62, 63) and a permanent magnet (i.e. Fig. 6, ref. 64 and paragraph 0053, lines 12-13). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to use permanent magnet and electromagnet as taught in Kigawa in the actuator as taught in Sirigu as using known components of an electromagnetic actuator and there would have been reasonable expectation of success. 
Regarding claims 15-16, Sirigu does not teach when the actuator is powered, the brakes are released to contact the guide rail. However, Kigawa teaches that when the electromagnetic actuator is powered on, it releases the rod to activate a brake (i.e. paragraph 0069). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to use the activated brake by powering the actuator on as taught in Kigawa in the safety block as taught in Sirigu by reversing the polarity of the electromagnet and there would have been reasonable expectation of success. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2019/0144240 to Steinhauer et al teaches a braking device with a spring and an electromagnetic actuator;
US Patent Application Publication No. 2008/0128218 to Gremaud et al teaches a braking device with a spring and an electromagnetic actuator;
US Patent Application Publication No. 2004/0262091 to Ito teaches a braking device with a spring and an electromagnetic actuator.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DIEM M TRAN/Examiner, Art Unit 3654